DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29th 2022 has been entered.

	According to paper filed August 29th 2022, claims 1-21 are pending for examination with a June 10th 2020 effective filing date.
	By way of the present Amendment, claims 1 and 16 are amended. No claim is added or canceled.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12, and 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0073126), hereinafter Zhang, and further in view of Bagepalli et al. (US 2009/0063665), hereinafter Bagepalli.

Claim 1
“at least one communication module comprising: at least one input having a first network interface, wherein the at least one input is associated with at least one data source, wherein the at least one data source is established as a video signal source and/or as an audio signal source” Bagepalli teaches highly scalable architecture for application network and Bagepalli [0020][0021] teaches various input/output operations and all “communication via a network connection 1029 goes into a Network Interface Card (NIC) 1024”,

“at least one output having a second network interface, wherein the at least one output is associated with at least one data sink” Bagepalli [0066] discloses “different sources store identify information in different formats, and access to the data requires different interfaces”.

“at least one channel interface for an inter-module communication channel configured to transfer data between the at least one communication module and at least one further communication module” Bagepalli [0188] teaches inter-module communication with communication planes, “Inter-Module Communication using USB Bus in Layer-7 Networking, comprising a networking system including at least two communication planes”, the “plane” is the channel as claimed,

“a processing circuit connected to the at least one input, the at least one output, and the at least one channel interface for the inter-module communication channel in a signal transmitting manner” Bagepalli [0020][0021] teaches various input/output operations and all “communication via a network connection 1029 goes into a Network Interface Card (NIC) 1024”, and Bagepalli [0320] further teaches channel interfaces using an RDMA network interface connector (RNIC);

“wherein the processing circuit is configured to: receive an input signal from the at least one input, wherein the input signal is a video signal and/or an audio signal, downscale the input signal based on at least one preset communication parameter, thereby generating a downscaled input signal, wherein the downscaled input signal is a downscaled video signal and/or a downloaded audio signal” Zhang [0031] teaches video input signal downscale process, “a content item version to be encoded in a highest enhancement layer of a scalable video coding process, … a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”, and Zhang [0089] teaches the preset communication parameter, “process the media information in a predetermined manner”;

“selectively transmit the downscaled input signal to the at least one output or to the at least one channel interface for the inter-module communication channel based on the at least one preset communication parameter, such that the downscaled input signal is transmitted only to data sinks specified by the at least one communication parameter” Zhang [0030][0031] teaches “generate a scalable video stream to enable video content consumers to select from among multiple resolutions … conversion component 208 may be operative to perform down-conversion operations on a top-layer content version 210 in order to generate one or more lower-layer content versions 212”,

“wherein the multiviewer system is a scalable multiviewer system, and wherein the at least one communication module is a single function unit comprising the at least one input having the first network interface” Bagepalli teaches highly scalable architecture for application network, Bagepalli [0320] teaches channel interfaces using an RDMA network interface connector (RNIC), and Bagepalli [0066] discloses “different sources store identify information in different formats, and access to the data requires different interfaces”;
“the at least one output having the second network interface, the at least one channel interface, and the processing circuit” Zhang [0088] teaches output network interface, “components and interfaces suitable for communicating over wired communications media, such as I/O adapters, … a network interface card (NIC)”.

Zhang and Bagepalli disclose analogous art. However, Zhang does not spell out the “scalable multiviewer” as recited above. This feature is disclosed in Bagepalli. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bagepalli into Zhang to enhance its scaling display and control functions.

Claim 2
“wherein the at least one preset communication parameter is programmable via a communication bus of the
multiviewer system” Zhang [0357] teaches present and adjustment parameters for communication, “configuration of components with appropriate parameters. The rule engine run-time build API 3603 provides a procedural interface for building rules based on the policies loaded”.

Claim 3
“wherein the communication bus is configured to distribute a parameter adaptation request from the at least one data sink to the at least one communication module” Zhang [0064] discloses “a dedicated communications bus between processor circuit 602 and memory unit 604, as desired for a given implementation”.

Claim 4
“wherein the processing circuit is configured to transmit the downscaled input signal to the at least one output or to the at least one channel interface for the inter-module communication channel based on the parameter adaptation request” Zhang [0023] discloses “[p]rocessor circuit 202 may also be implemented as a dedicated processor… a network processor, a media processor, an input/output (I/O) processor”, and Zhang [0031] discloses “a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”.

Claim 5
“wherein the parameter adaptation request comprises a request for adapting at least one of the following parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Claim 7
“wherein the at least one communication module comprises at least one network interface card, wherein the at least one network interface card comprises at least one of the first network interface, the second network interface, and the channel interface for the inter-module communication channel” Zhang [0079] discloses “[a]n analog or digital interface may be used to communicatively couple graphics subsystem 752 and display 745. For example, the interface may be any of a High-Definition Multimedia Interface, DisplayPort, wireless HDMI, and/or wireless HD compliant techniques”.

Claim 8
“wherein the communication bus is configured to distribute a list of available data sources to the at least one data sink” Zhang [0064] discloses “a dedicated communications bus between processor circuit 602 and memory unit 604, as desired for a given implementation”.

Claim 12
“wherein the at least one preset communication parameter comprises at least one of the following parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Claim 16
“receiving an input signal from the at least one data source via a first communication module, wherein the at least one data source is established as a video signal source and/or as an audio signal source, wherein the input signal is video signal and/or an audio signal” Bagepalli teaches highly scalable architecture for application network and Bagepalli [0020][0021] teaches various input/output operations and all “communication via a network connection 1029 goes into a Network Interface Card (NIC) 1024”,

“down-scaling the input signal based on at least one preset communication parameter by a processing circuit, thereby generating a downscaled input signal, wherein the downscaled input signal is a downscaled video signal and/or a downscaled audio signal” Zhang [0031] teaches video input signal downscale process, “a content item version to be encoded in a highest enhancement layer of a scalable video coding process, … a content item version that is downscaled, relative to top-layer content version… some lower-layer content versions 212 may also constitute downscaled versions of other lower-layer content versions 212”, and Zhang [0089] teaches the preset communication parameter, “process the media information in a predetermined manner”;

“selectively transmitting the downscaled input signal to the at least one output or to at least a second communication module via at least one channel interface based on the at least one preset communication parameter, such that the downscaled input signal is transmitted only to data sinks specified by the at least one communication parameter” Zhang [0030][0031] teaches “generate a scalable video stream to enable video content consumers to select from among multiple resolutions … conversion component 208 may be operative to perform down-conversion operations on a top-layer content version 210 in order to generate one or more lower-layer content versions 212”,
“wherein the first communication module is a single function unit comprising the at least one input having the first network interface” Bagepalli teaches highly scalable architecture for application network and Bagepalli [0093] teaches various single function units, such as a user interface 854, an I/O device 856, or a touch pad,

“the at least one output having the second network interface, the at least one channel interface, and the
processing circuit” Zhang [0088] teaches output network interface, “components and interfaces suitable for communicating over wired communications media, such as I/O adapters, … a network interface card (NIC)”.

Claim 17
“wherein the at least one preset communication parameter is programmable via a communication bus of the multiviewer system” Zhang [0357] teaches present and adjustment parameters for communication, “configuration of components with appropriate parameters. The rule engine run-time build API 3603 provides a procedural interface for building rules based on the policies loaded”.

Claim 18
“wherein a parameter adaptation request is distributed from the at least one data sink to the at least one communication module via the communication bus” Zhang [0064] discloses “a dedicated communications
bus between processor circuit 602 and memory unit 604, as desired for a given implementation”..

Claim 19
“wherein the downscaled input signal is transmitted to the at least one output or to at least one channel interface for an inter module communication channel based on the parameter adaptation request” Zhang [0023] discloses “[p]rocessor circuit 202 may also be implemented as a dedicated processor… a network processor, a media processor, an input/output (I/O) processor”, and Zhang [0064] discloses “a dedicated communications bus between processor circuit 602 and memory unit 604, as desired for a given implementation”.

Claim 20
“wherein the parameter adaptation request comprises a request for adapting at least one of the following
parameters: a communication protocol, a data rate, a sample rate, a resolution, and a data compression” Zhang [0016] discloses “a version of a same content item as enhanced content version 104 that is downscaled with respect to one or more characteristics such as resolution, frame rate, or bit-depth”.

Claims 6, 9, 11, and 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0073126), hereinafter Zhang, in view of Bagepalli et al. (US 2009/0063665), hereinafter Bagepalli, and further in view of Mital et al. (US 2014/0310273), hereinafter Mital.

Claim 6
“wherein the processing circuit is configured to analyze the input signal, thereby determining at least one quality
parameter associated with the input signal” Mital [0121] discloses “a model-view binding component 1910 that is configured to bind at least some of the model parameters to corresponding input parameters of the view components 1921 through 1924… model parameter 1811D is bound to the input parameters”.

Zhang, Bagepalli, and Mital disclose analogous art. However, Zhang does not spell out the “input parameters” as recited above. This feature is disclosed in Mital. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Mital into Zhang to enhance its display and control functions.

Claim 9
“wherein no central control module is provided in order to control the communication modules” Mital [0039] discloses “multiple data sources 210 and multiple controls 220”.
Claim 11
“wherein the at least one data source is directly connected to at most one communication module” Mital [0079] discloses “[t]he data sources/sinks might be complex visualized controls that have both include input parameters to and output parameters from the transformation chain”.

Claim 13
“wherein the multiviewer system comprises at least two communication modules, wherein the at least two communication modules are interconnected via their channel interfaces for the inter-module communication channel” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer system and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection… to a computer, the computer properly views the connection as a transmission medium”.

Claim 14
“wherein a first one of the at least two communication modules is connected to at least a first data sink via the output of the first communication module, wherein a second one of the at least two communication modules is connected to at least a second data sink via the output of the second communication module, and wherein the first data sink and the second data sink are different from each other” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection” and Mital [0097] discloses “the data access portion 1700 includes a number of connectors for obtaining data from a number of different data sources” and Mital [0018] and FIG. 12 discloses “several data sources and data sinks”.

Claim 15
“wherein the processing circuit of the respective communication modules are configured to communicate with each
other” Mital [0035] discloses “[a] ‘network’ is defined as one or more data links that enable the transport of electronic data between computer system and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection”.

Allowable Subject Matter
Claim 21 is allowed over the cited prior art.
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 29th 2022 have been fully considered but they are not persuasive.
	Applicant argues that “one skilled in the art would not have combined the teachings of Mital, Zhang and Dunn in the manner set forth in the Office Action. … such a hypothetical combination fails to teach each and every feature of amended Claim 1.” Accordingly, a newly cited reference, Bagepalli et al., is applied in the present Office action.
	With respect to the Mital reference, applicant argues that “Mital do not in any way teach or fairly suggest to modify the user-side display device of Dunn … nothing in Dunn teaches or fairly suggests modifying the arrangement of Mital to include the components of the display system, namely, the at least one input having a first network interface, wherein the at least one input is associated with at least one data source.” Said argument is moot because Mital is no longer applied in rejecting claim 1.
	Further, applicant asserts the Zhang reference fails to disclose or fairly suggest that the downscaled input signal is transmitted to the at least one output or to the at least one channel interface for inter module communication channel. Said argued features, that is, the downscaled video signals and inter module communication, are disclosed in Zhang in view of Bagepalli. Exemplary prior art citations for rejecting said features of claim 1 are amended accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175